Title: To Alexander Hamilton from James Wilkinson, 14 December 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir
            Norfolk Decr. 14th. 1799
          
          I have the Honor to transmit you a second Letter from Capt Claiborne of the 1st. Regt., and beg leave to second his views as far as may be consistent with your arrangements—I am assured here that he is no longer necessary to guard the Frigate, & that his Men are in the Way of the Builders & Riggers—
          With perfect consideration I am most respectfully Sir Yr. Obt Ser
          
            Ja Wilkinson
          
          Majr Genl Hamilton 
        